In this cause Mr. Chief Justice TERRELL, *Page 44 
Mr. Justice WHITFIELD and Mr. Justice THOMAS are of opinion that the order of the circuit court in this cause should be affirmed while Mr. Justice BROWN, Mr. Justice BUFORD and Mr. Justice CHAPMAN are of opinion that the said order should be reversed. When the members of the Supreme Court, sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the order should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the order should be affirmed; therefore it is considered, ordered and adjudged under the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 So. R. 51, that the order of the circuit court in this cause be and the same is hereby affirmed.
Affirmed.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN, and THOMAS, J. J., concur.
                          ON REHEARING